JUDGE WHITE
delivered the opinion of the Court.
Ie it be an aggravation of the injury, when an action is brought for slanderous words spoken, to file a plea of justification, without proof to sustain it: the defendant after it has been spread upon the record, read to the jury, and perhaps several wounding attempts made to sustain it, and when he finds that it will not avail, should not be permitted to withdraw it, and thereby delude the jury with the belief that he is disposed to appreciate the feelings and rights of the plaintiff. We believe that the Circuit Court was right in refusing to admit the defendants to withdraw the plea of justification, and in the charge to the jury, that filing this plea went to aggravate the damages. In the other part of the charge, in the instruc" tions to the jury, the Circuit Court was also correct. Words making a general charge of uperjury” are in themselves actionable, without proof that an oath had been taken bv the plaintiff. Le< the judgement be affirmed.
Judge Crenshaw not sitting.